United States Court of Appeals
                       For the Eighth Circuit
                   ___________________________

                           No. 19-1195
                   ___________________________

                        United States of America

                   lllllllllllllllllllllPlaintiff - Appellee

                                      v.

                      John Charles Schnekenburger

                  lllllllllllllllllllllDefendant - Appellant
                                  ____________

                Appeal from United States District Court
              for the Southern District of Iowa - Davenport
                             ____________

                     Submitted: November 11, 2019
                        Filed: January 2, 2020
                            [Unpublished]
                            ____________

Before COLLOTON, WOLLMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.
       John Charles Schnekenburger pled guilty to production of child pornography
in violation of 18 U.S.C. § 2251(a). The district court1 enhanced his sentence under
U.S.S.G. § 2G2.1(b)(4)(A) (“sadistic or masochistic conduct”) and U.S.S.G. §
2G2.1(b)(6)(B) (“the use of a computer”). He appeals. Having jurisdiction under 28
U.S.C. § 1291, this court affirms.

      Schnekenburger argues the district court erred in applying two sentencing
enhancements. This court reviews the application of the sentencing guidelines de
novo, and the district court’s factual findings review for clear error. United States v.
Cannon, 703 F.3d 407, 415 (8th Cir. 2013).

       A sentencing enhancement under U.S.S.G. § 2G2.1(b)(4)(A) applies when the
“offense involved material that portrays . . . sadistic or masochistic conduct or other
depictions of violence.” U.S.S.G. § 2G2.1(b)(4)(A). The enhancement also “applies
to material depicting sadistic, masochistic, or violent conduct even if those pictured
were not truly engaging in painful activities.” Cannon, 703 F.3d at 415. This court
has held that “images involving the sexual penetration of a minor girl by an adult
male . . . are per se sadistic or violent.” United States v. Belflower, 390 F.3d 560, 562
(8th Cir. 2004) (construing the meaning of “sadistic or masochistic” in the context of
U.S.S.G. § 2G2.2(b)). Here, Schnekenburger produced videos of a fifteen-year-old
inserting a foreign object into her vagina and anus. The district court did not err in
determining this conduct meets the definition of “sadistic or masochistic conduct or
other depictions of violence.” U.S.S.G. § 2G2.1(b)(4)(A). See United States v.
Parker, 267 F.3d 839, 847 (8th Cir. 2001) (holding that self-penetration by a foreign
object qualifies as violence).




      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                          -2-
        A sentencing enhancement under U.S.S.G. § 2G2.1(b)(6) applies when the
defendant used “a computer or an interactive computer service to . . . persuade,
induce, entice, coerce, or facilitate the travel of, a minor to engage in sexually explicit
conduct.” U.S.S.G. § 2G2.1(b)(6)(B). This enhancement applies “to the use of a
computer or an interactive computer service to communicate directly with a minor.”
U.S.S.G. § 2G2.1, comment. n.6(B). Schnekenburger did not object to portions of
the Presentence Investigation Report that said he: (1) created social media accounts
pretending to be a young male; (2) befriended multiple minor females; (3) requested
and received child pornography from the minors via the computer; and (4) stored the
pornography on his electronic devices. Based on this evidence, the court did not err
in applying this enhancement.

                                      *******

       The judgment is affirmed.
                      ______________________________




                                           -3-